DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 02/15/2022.
In the instant Amendment: Claims 1, 6, 11, 16 and 20 have been amended and Claims 1, 11 and 20 are independent claims. Claims 1-20 have been examined and are pending. This Action is made FINAL.          
Response to Arguments
Claim interpretation under 35 U.S.C. 112(f) is maintained. 
Applicants' arguments in the instant Amendment, filed on 02/15/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant Argues: Tirpak and Corella do not teach “receive a request for a digital license from a first device, the digital license for authorized use of software on the first device.” See Remarks at 11. 
The examiner respectfully disagrees because these arguments are not persuasive. 
A “digital license,” as according to the Specification, includes alphanumeric strings as keys. In fact, such “digital licenses” can be divided into a plurality of segments as according to Shamir’s algorithm. See Specification [0031], [0066]. Similarly, Corella teaches that during an authenticated unlocking of a mobile phone device, the mobile device can request and reconstruct secret keys as according to Shamir’s algorithm, and the reconstructed secret key can enable user of mobile device to access protected contents or services: 
The processor(s) follow the instructions to perform computations and to cause the device to interact with the user via the user interface subsystem, with computers connected to the network 115 and with services hosted on such computers or accessible via such computers.

Copies 255, 314, 324 of the externally stored keys 250, 312, 322 are requested in parallel from the key storage services 150, 310, 320 and the Shamir key 330 is computed as soon as two out of the three copies are obtained. The copies are retrieved when the user unlocks the device, kept stored in the storage subsystem 105 while the device remains in the unlocked state, and erased from the storage subsystem when the user locks the device. To retrieve the copies, the device sends requests to the key storage services over secure connections established.

After the Shamir key has been computed, it is used as an input to the computation of the content-encryption keys 210, 220, 230 and 240; in some embodiments, the non- stored secrets 175 are also used as inputs to the computation. 
See Corella FIG. 3 and ¶¶ [0063], [0077]-[0078] (emphasis added). 
Thus, Corella teaches that a user’s mobile device can request external shares of a secret key from external storage, reconstruct the secret key as according to Shamir’s algorithm, and the reconstructed secret key (i.e., digital license) can enable user access to protected content and services. Thus, Tirpak in view of Corella teach “receive a request for a digital license from a first device, the digital license for authorized use of software on the first device” of amended claim 1. 
In conclusion, applicant’s argument are unpersuasive and the rejection of claim 1 is maintained. Similarly, rejection of independent claims 8 and 15, which recite similar matter to claim 1, is also maintained.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “storage nodes communicatively connected,” “request module,” “token selection module,” “encryption module,” and “sharing module” of claim 20. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7-8, 11-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tirpak et al. (“Tirpak,” US 20140282767, published Sep. 18, 2014) in view of Corella et al. (“Corella,” US 20140006806, published Jan. 2, 2014). 
Regarding claim 1, Tirpak discloses an apparatus, comprising 
a processor; and a memory that stores code executable by the processor to (Tirpak [0021]. Home device 112 typically incorporates a software or firmware program 116 that resides in memory 114 and that is executable by processor 113 to perform the various functions described herein.): 
select a license token from a pool of available license tokens associated with available [digital licenses] in response to the [license] request from the first device (Tirpak FIG. 2, [0040]. [T]he media player 124 at remote device 120 initially requests a digest or other summary of the various segments 106 that are available for the selected program (function 216). The remote device 120 typically also identifies the selected program 104 to the home device 112 and/or content source 107 to allow the appropriate data to be located and obtained from source 107, as desired.), 
the license token comprising information identifying a plurality of second devices where a plurality of segments of a [digital license] associated with the license token are stored (Turpik FIG.2, [0040]. Typically, the digest will contain information identifying the various quality sets 105A-C that may be available for the particular program 104, along with URL, or other naming conventions identifying the various segments 106 of each set 105A-C. This allows media player application 124 at remote device 120 to request appropriate segments 106 of the various sets 105A-C from content source 107 and/or home device 112 using conventional adaptive streaming techniques.), 
the plurality of segments encrypted using encryption keys for one or more participants (Tirpak [0017], [0045]. Equivalently, content portion 144 may simply contain certain segments 106 of an adaptive media stream that are interspersed with segments 106 received as content portion 145. Content 144 and/or 145 could also be encrypted or otherwise secured to the home device 112 and/or remote device 120 as desired. In various embodiments, however, home device 112 could perform additional processing related to segments 106 as desired. Home device 112 could perform any sort of encrypting, transcoding, short or long term storage and/or other modification of the received segments 106, for example, if such features are desired.); 
send the license token to the first device, the license token used to request the plurality of segments from the plurality of second devices to be decrypted at the first device such that the [digital license] can be reconstructed for use at the first device (Tirpak [0017], [0040], [0043]. Additionally, content portion 144 may include data packets providing keys or other data utilized to decrypt either or both of the content portions 144 and 145. Equivalently, content portion 144 may simply contain certain segments 106 of an adaptive media stream that are interspersed with segments 106 received as content portion 145. Typically, the digest will contain information identifying the various quality sets 105A-C that may be available for the particular program 104, along with URL or other naming conventions identifying the various segments 106 of each set 105A-C. This allows media player application 124 at remote device 120 to request appropriate segments 106 of the various sets 105A-C from content source 107 and/or home device 112 using conventional adaptive streaming techniques. Remote device 120 re-combines the separate potions 144, 145 of the media stream (function 229) and renders the combined stream as an output to the user for playback (function 230).). 
Tirpak does not explicitly disclose: receive a request for a digital license from a first device, the digital license for authorized use of software on the first device; re-encrypt the plurality of segments for the digital license associated with the selected license token using an encryption key for the first device. 
However, in an analogous art, Corella discloses an apparatus, comprising: 
receive a request for a digital license from a first device, the digital license for authorized use of software on the first device (Corella FIG. 3, ¶¶ [0063], [0077]-[0078]. Copies 255, 314, 324 of the externally stored keys 250, 312, 322 are requested in parallel from the key storage services 150, 310, 320 and the Shamir key 330 is computed as soon as two out of the three copies are obtained. To retrieve the copies, the device sends requests to the key storage services over secure connections established. The copies are retrieved when the user unlocks the device, kept stored in the storage subsystem 105 while the device remains in the unlocked state, and erased from the storage subsystem when the user locks the device. After the Shamir key has been computed, it is used as an input to the computation of the content-encryption keys 210, 220, 230 and 240; in some embodiments, the non- stored secrets 175 are also used as inputs to the computation.); 
re-encrypt the plurality of segments for the digital license associated with the selected license token using an encryption key for the first device (Corella [0064], [0076]. A decryption algorithm is used to decrypt all or part of the data when the data is needed. A corresponding encryption algorithm is used to create the encrypted copy of the data, and to reencrypt the data after it has been decrypted and modified.  A symmetric content-encryption key 145 is used for both encryption and decryption.  Shamir Secret Sharing makes it possible to divide a secret D [e.g., Shamir Key] into n shares (called “pieces' in Shamir's paper) in such a way that k shares are sufficient to reconstruct D, but K-1 shares provide no information about D. In system300, the technique is used with n=3 and k=2, i.e. there are three shares, and two of them are sufficient to reconstruct the Shamir key. [Note that digital license can refer to a license key. See Specification at par. [0066].]). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Corella with teachings of Tirpak to include: re-encrypt the plurality of segments for the digital license associated with the selected license token using an encryption key for the first device, to provide users with a means for protecting a secret key through splitting the secret key into a plurality of shares and further encrypting each share with designated keys.  (See Corella [0076].)
Regarding claim 2, Tirpak and Corella disclose the apparatus of claim 1. 
Tirpak further discloses wherein the code is further executable by the processor to:  encrypt the plurality of segments using the encryption keys for the one or more participants (Tirpak [0017], [0045]. Equivalently, content portion 144 may simply contain certain segments 106 of an adaptive media stream that are interspersed with segments 106 received as content portion 145. Content 144 and/or 145 could also be encrypted or otherwise secured to the home device 112 and/or remote device 120 as desired. In various embodiments, however, home device 112 could perform additional processing related to segments 106 as desired. Home device 112 could perform any sort of encrypting, transcoding, short or long term storage and/or other modification of the received segments 106, for example, if such features are desired.)
Corella further discloses: 
divide the digital license into the plurality of segments (Corella  [0076]. Shamir Secret Sharing makes it possible to divide a secret D [e.g., Shamir Key] into n shares (called “pieces' in Shamir's paper) in such a way that k shares are sufficient to reconstruct D, but K-1 shares provide no information about D. In system300, the technique is used with n=3 and k=2, i.e. there are three shares, and two of them are sufficient to reconstruct the Shamir key. [Note that digital license can refer to a license key. See Specification at par. [0066].]); 
determine the plurality of second devices to store the plurality segments; - 33 - Lenovo Docket No RPS920190103-US-NPKB&A Docket No 1400 2518




and distribute the encrypted plurality of segments to the plurality of second devices (Corella FIG.3, [0064], [0076] -[0077]. A decryption algorithm is used to decrypt all or part of the data when the data is needed. A corresponding encryption algorithm is used to create the encrypted copy of the data, and to reencrypt the data after it has been decrypted and modified.  A symmetric content-encryption key 145 is used for both encryption and decryption. In system300, the technique is used with n=3 and k=2, i.e. there are three shares, and two of them are sufficient to reconstruct the Shamir key. The three shares are the externally stored keys 250, 312,322. Copies 255, 314, 324 of the externally stored keys 250, 312,322 are requested in parallel from the key storage services 150,310,320 and the Shamir key 330 is computed as soon as two out of the three copies are obtained.).
The motivation is the same as that of claim 1 above. 
Regarding claim 3, Tirpak and Corella disclose the apparatus of claim 2. Corella further discloses wherein the code is further executable by the processor to divide the digital license into the plurality of segments using Shamir' s Secret Sharing algorithm such that a subset of the plurality of segments can be used to reconstruct the digital license (Corella  [0076]-[0077]. Shamir Secret Sharing makes it possible to divide a secret D [e.g., Shamir Key] into n shares (called “pieces' in Shamir's paper) in such a way that k shares are sufficient to reconstruct D, but K-1 shares provide no information about D. In system300, the technique is used with n=3 and k=2, i.e. there are three shares, and two of them are sufficient to reconstruct the Shamir key. Copies 255, 314, 324 of the externally stored keys 250, 312,322 are requested in parallel from the key storage services 150,310,320 and the Shamir key 330 is computed as soon as two out of the three copies are obtained. [Note that digital license can refer to a license key. See Specification at par. [0066].]). 
The motivation is the same as that of claim 2 above. 
 Regarding claim 4, Tirpak and Corella disclose the apparatus of claim 2. Corella further discloses wherein a total number of the plurality of segments is determined based on a total number of the plurality of second devices where the plurality of segments will be stored (Corella  [0076]-[0077]. Shamir Secret Sharing makes it possible to divide a secret D [e.g., Shamir Key] into n shares (called “pieces' in Shamir's paper) in such a way that k shares are sufficient to reconstruct D, but K-1 shares provide no information about D. In system300, the technique is used with n=3 and k=2, i.e. there are three shares, and two of them are sufficient to reconstruct the Shamir key. Copies 255, 314, 324 of the externally stored keys 250, 312,322 are requested in parallel from the key storage services 150,310,320 and the Shamir key 330 is computed as soon as two out of the three copies are obtained. [Note that digital license can refer to a license key. See Specification at par. [0066].]). 
The motivation is the same as that of claim 3 above. 
Regarding claim 7, Tirpak and Corella disclose the apparatus of claim 1. Tirpak further discloses wherein the code is further executable by the processor to create the license token for the digital license, the license token comprising at - 34 - Lenovo Docket No RPS920190103-US-NPKB&A Docket No 1400 2518least a token identifier, an identifier for each of the plurality of segments of the digital license, and an identifier for the digital license (Tirpak [0040]. This allows the home device 112 to request the digest for the appropriate program 104 from content source 107 (function 217), and to receive the requested digest from the content source (function 218). Typically, the digest will contain information identifying the various quality sets 105A-C that may be available for the particular program 104, along with URL, or other naming conventions identifying the various segments 106 of each set 105A-C.). 
Regarding claim 8, Tirpak and Corella disclose the apparatus of claim 7. Tirpak further discloses wherein the code is further executable by the processor to store the license token in the pool of available license tokens, the pool of available license tokens comprising license tokens that are stored at a plurality of third devices (Tirpak [0040]. [T]he media player 124 at remote device 120 initially requests a digest or other summary of the various segments 106 that are available for the selected program (function 216). The remote device 120 typically also identifies the selected program 104 to the home device 112 and/or content source 107 to allow the appropriate data to be located and obtained from source 107, as desired. This allows the home device 112 to request the digest for the appropriate program 104 from content source 107 (function 217), and to receive the requested digest from the content source (function 218). The received digest is passed through the home device 112 and forwarded on to the remote device 120 (function 219). Other embodiments could obtain the digest directly from the content source 107 [i.e., third device with a plurality of digest corresponding to various content or programs].) 
Regarding claim 9, Tirpak and Corella disclose the apparatus of claim 1. Tirpak further discloses wherein the code is further executable by the processor to verify that the first device is authenticated to receive a digital license prior to selecting a license token for an available digital license for the first device (Tirpak [0036], [0040]. Connection server 130 could, for example, authorize the user and/or the remote device 120 with a userid/password combination, a biometric factor, a digital code stored on or otherwise associated with the user's remote device 120, and/or any other credential. Connection server 130 could further authorize particular transactions between remote devices 120 and home devices 112 based upon information stored in a subscriber or customer database 132, or the like. [T]he media player 124 at remote device 120 initially requests a digest or other summary of the various segments 106 that are available for the selected program (function 216). The remote device 120 typically also identifies the selected program 104 to the home device 112 and/or content source 107 to allow the appropriate data to be located and obtained from source 107, as desired. Other embodiments could obtain the digest directly from the con tent source 107, although providing important information Such as the digest via the home device 112 can enhance the security of the system.).
Regarding claim 11, claim 11 corresponds to a method corresponding to the apparatus of claim 1. Claim 11 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 12, claim 12 corresponds to a method corresponding to the apparatus of claim 2. Claim 12 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Regarding claim 13, claim 13 corresponds to a method corresponding to the apparatus of claim 3. Claim 13 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 14, claim 14 corresponds to a method corresponding to the apparatus of claim 4. Claim 14 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Regarding claim 17, claim 17 corresponds to a method corresponding to the apparatus of claim 7. Claim 17 is similar in scope to claim 7 and is therefore rejected under similar rationale. 
Regarding claim 18, claim 18 corresponds to a method corresponding to the apparatus of claim 9. Claim 18 is similar in scope to claim 9 and is therefore rejected under similar rationale. 
Regarding claim 20, claim 20 corresponds to a system corresponding to the apparatus of claim 1. Claim 20 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Claims 5, 6, 10, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Tirpak et al. (“Tirpak,” US 20140282767, published Sep. 18, 2014) in view of Corella et al. (“Corella,” US 20140006806, published Jan. 2, 2014) and further in view of Irwan et al. (“Irwan,” US 10084600, patented Sep. 25, 2018). 
Regarding claim 5, Tirpak and Corella disclose the apparatus of claim 2. Tirpak and Corella do not explicitly disclose: wherein the code is further executable by the processor to encrypt each of the plurality of segments using a public encryption key of the second devices of the plurality of second devices where the segment will be stored. 
However, in an analogous art, Irwan discloses an apparatus wherein the code is further executable by the processor to encrypt each of the plurality of segments using a public encryption key of the second devices of the plurality of second devices where the segment will be stored (Irwan col. 7: 41-45; col. 9: 57-62. Security gateway(s) 170 may be a computer, software and/or hardware or a combination storing instructions configured to [ ] encrypt and/or decrypt secret shares, and perform virtual IAM services locally. In the example of FIG. 3, once the secret sharing instructions 230 generates all nine shares 310, 320, 330, 340, 350, 360, 370, 380, 390, each share is encrypted with a separate public key that corresponds to each of nine security gateways. For example, encrypting instructions 240 may encrypt share 310 with a public key corresponding to security gateway 314 to generate encrypted share 312.). 
 Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Irwan with the teachings of Tirpak and Corella to include: wherein the code is further executable by the processor to encrypt each of the plurality of segments using a public encryption key of the second devices of the plurality of second devices where the segment will be stored, to provide users with a means for encrypting shares of secrets with corresponding public keys of each security gateway device. (See Irwan col. 9: 52-62). 
Regarding claim 6, Tirpak and Corella disclose the apparatus of claim 1. Corella further discloses wherein the request comprises a public encryption key for the first device (Corella FIG. 47, [0321], [0324]. [C]omputing device 110 makes a request for an externally stored key from key storage service 600, using credential 3200 to authenticate the request. At 4715 the device sends the [ ] the public key portion 3120 of the credential to the key storage service.). 
Irwan further discloses the public encryption key used to re-encrypt the plurality of segments (Irwan col. 11: 62-68; col. 12: 1-7. Once at least one available gateway 170 receives a participation request from a requesting security gateway 170 and confirms its availability using the secret unveil instructions 550, the available gateway(s) 170 [ ] use decrypting instructions 530 to decrypt their respective shares using their respective private keys, use encrypting instructions 540 to re-encrypt the shares using the public key of the requesting security gateway 170, and use secret unveil instructions 550 to send the re-encrypted shares to the requesting security gateway 170 in order to reveal the security service information.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Irwan with the teachings of Tirpak and Corella to include: public encryption key used to re-encrypt the plurality of segments, to provide users with a means for re-encrypting shares of secrets with corresponding public keys of a requesting security gateway device. (See Irwan 12: 1-7). 
Regarding claim 10, Tirpak and Corella disclose the apparatus of claim 1.  Irwan further discloses wherein re-encrypting the plurality of segments for the digital license comprises distributing the encryption key for the first device to the plurality of second devices where the encrypted plurality of segments are 0decrypted using a private key for each of the one or more participants and re-encrypted at the plurality of second devices using the encryption key for the first device (Irwan col. 11: 62-68; col. 12: 1-7. Once at least one available gateway 170 receives a participation request from a requesting security gateway 170 and confirms its availability using the secret unveil instructions 550, the available gateway(s) 170 [ ] use decrypting instructions 530 to decrypt their respective shares using their respective private keys, use encrypting instructions 540 to re-encrypt the shares using the public key of the requesting security gateway 170, and use secret unveil instructions 550 to send the re-encrypted shares to the requesting security gateway 170 in order to reveal the security service information.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Irwan with the teachings of Tirpak and Corella to include: wherein re-encrypting the plurality of segments for the digital license comprises distributing the encryption key for the first device to the plurality of second devices where the encrypted plurality of segments are 0decrypted using a private key for each of the one or more participants and re-encrypted at the plurality of second devices using the encryption key for the first device, to provide users with a means for re-encrypting shares of secrets with corresponding public keys of a requesting security gateway device. (See Irwan 12: 1-7). 
Regarding claim 15, claim 15 corresponds to a method corresponding to the apparatus of claim 5. Claim 15 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Regarding claim 16, claim 16 corresponds to a method corresponding to the apparatus of claim 6. Claim 16 is similar in scope to claim 6 and is therefore rejected under similar rationale. 
Regarding claim 19, claim 19 corresponds to a method corresponding to the apparatus of claim 10. Claim 19 is similar in scope to claim 10 and is therefore rejected under similar rationale. 








Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/EDWARD LONG/
Examiner, Art Unit 2439



/LUU T PHAM/               Supervisory Patent Examiner, Art Unit 2439